This appeal is from an order, dated September 16, 1946, remanding the appellant to the custody of the appellee, after a hearing before Judge Moser in the Baltimore City Court, upon a petition for a writ of habeas corpus. The petitioner was convicted in the Circuit Court for Frederick County, on March 14, 1946, of contributing to the delinquency of a minor, and sentenced to one year in the Maryland House of Correction. He was represented by counsel at the trial, and elected to be tried by the Judge, without a jury, sitting as a Juvenile Court under Sections 48C and 48E of Article 26 of the Code, Chapter 797, Acts of 1945. No objections to evidence were made during the trial, and no appeal was taken. The sole complaint of the petitioner was that he was convicted upon hearsay evidence, that the testimony was entirely circumstantial, and that it was legally insufficient to support the verdict. But it is perfectly clear that none of these objections can be raised in a proceeding for habeascorpus. Wright v. Brady, 4 Cir., 129 F.2d 109; Bernard v.Warden of Md. House of Correction, 187 Md. 273, 49 A.2d 737;Olewiler v. Brady, 185 Md. 341, 44 A.2d 807.
Order affirmed, without costs.